EX‑35.19 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of August 1, 2015, by and among CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, LNR PARTNERS, LLC, as Special Servicer, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor, CITIBANK, N.A., as Certificate Administrator and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee , and WELLS FARGO BANK, NATIONAL ASSOCIATION as Custodian with respect to Commercial Mortgage Pass-Through Certificates, Series 2015-P1 (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 10.08 of this Agreement, I, Daniel Bober, Executive Vice President of Commercial Mortgage Services do hereby certify that: 1.
